Case 19-17402-pmm         Doc 57    Filed 03/05/21 Entered 03/05/21 11:44:54           Desc Main
                                   Document      Page 1 of 3



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                  (READING)

IN RE:
                                                  CHAPTER 13

Richard Anthony Rutgers                           CASE NO.: 19-17402-pmm
Elva Mae Rutgers
      Debtors                                     HEARING DATE: March 30, 2021
                                                  TIME: 10:00am
                                                  LOCATION: 4th Floor

    MOTION OF WILMINGTON TRUST, NATIONAL ASSOCIATION, NOT IN ITS
  INDIVIDUAL CAPACITY, BUT SOLELY AS TRUSTEE FOR MFRA TRUST 2016-1,
  FOR RELIEF FROM THE AUTOMATIC STAY PROVISIONS OF 11 U.S.C. § 362(A)
     TO PERMIT MOVANT TO COMMENCE OR CONTINUE FORECLOSURE
   PROCEEDINGS ON 5120 CURLY HORSE DRIVE, CENTER VALLEY, PA 18034

         AND NOW COMES, WILMINGTON TRUST, NATIONAL ASSOCIATION, NOT IN
ITS INDIVIDUAL CAPACITY, BUT SOLELY AS TRUSTEE FOR MFRA TRUST 2016-1
(“Movant”), by and through its attorneys, Hill Wallack LLP, and respectfully represents as
follows:
         1.     This Motion (the “Motion”) is filed by Movant for relief from the automatic stay
provisions of 11 U.S.C. §362(a) to permit Movant to continue its foreclosure on real property
located at 5120 Curly Horse Drive, Center Valley, PA 18034 (the “Mortgaged Premises”).

         2.     On or about April 19, 2006, Richard Rutgers and Elva Rutgers (“Borrowers”)
executed and delivered to World Savings Bank, FSB a Promissory Note (“Promissory Note”) in
the principal amount of $452,979.00. A true and correct copy of the Promissory Note is attached
hereto and made a part hereof as Exhibit “A.”

         3.     To secure the obligations under the Promissory Note, Borrowers granted World
Savings Bank, FSB a valid, enforceable, and recorded first lien and mortgage (the “Mortgage”)
on the Mortgaged Premises, all of the terms of which are incorporated herein by reference as if
fully set forth at length, which Mortgage was thereafter recorded in the Lehigh County Recorder
of Deeds Office on May 3, 2006 in 7338703. A true and correct copy of the Mortgage is
attached hereto and made a part hereof as Exhibit “B.”




{08648778; 1}
Case 19-17402-pmm         Doc 57     Filed 03/05/21 Entered 03/05/21 11:44:54              Desc Main
                                    Document      Page 2 of 3



         4.     Movant is the current mortgagee by virtue of an Assignment of Mortgage. A true
and correct copy of the full recorded Assignment of Mortgage is attached hereto and made apart
hereof as Exhibit “C.”

         5.     Borrowers entered into multiple loan modifications agreements. A true and
correct copy of all loan modification agreements are attached hereto and made apart hereof as
Exhibit “D”.

         6.     On November 26, 2019, Debtors filed petition for relief under Chapter 13 of the
United States Bankruptcy Code.

         7.     The Debtors in their Amended Schedules filed December 22, 2019 states that the
current value of the Mortgaged Premises is $512,000.00, after consideration of cost of sale.

         8.     The current monthly payment on the Mortgage is $3,700.94.

         9.     On or about December 22, 2019, Debtors filed their Amended Chapter 13 Plan.
The plan proposed for Debtors to pay post- petition payments directly to Movant.

         10.    The Debtors are currently in arrears post-petition for their failure to pay the post-
petition payments due October 1, 2020 through February 1, 2021, in the amount of $18,504.70
($3,700.94 x 5 months) and payment due March 1, 2021, in the amount of $3,731.24 ($3,731.24
x 1) less a suspense balance in the amount of $658.15, for a total amount due of $21,577.79.




         WHEREFORE, WILMINGTON TRUST, NATIONAL ASSOCIATION, NOT IN ITS
INDIVIDUAL CAPACITY, BUT SOLELY AS TRUSTEE FOR MFRA TRUST 2016-1
respectfully requests that this Court enter an Order granting relief from the automatic stay
provisions of 11 U.S.C. § 362(a) to allow Movant to proceed in its foreclosure of the Mortgaged
Premises, to name the Debtors in the foreclosure suit solely for the purpose of foreclosing their
interests in the Mortgaged Premises, and to allow Movant, or any other purchaser at the Sheriff’s
Sale, to take any legal action necessary to gain possession of the Mortgaged Premises.




{08648778; 1}
Case 19-17402-pmm   Doc 57    Filed 03/05/21 Entered 03/05/21 11:44:54    Desc Main
                             Document      Page 3 of 3




                                           Respectfully submitted,

                                           By: /s/ Angela C. Pattison
                                           Angela C. Pattison, Esq.,
                                           Attorney ID 307611
                                           Hill Wallack, LLP
                                           1415 Route 70 East, Suite 309
                                           Cherry Hill, NJ 08034
                                           Telephone 856-616-8086
                                           Facsimile 856-616-8081
                                           Email: apattison@hillwallack.com




{08648778; 1}
